Name: Commission Regulation (EEC) No 2991/91 of 14 October 1991 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Asia and Oceania;  Africa
 Date Published: nan

 15. 10 . 91 Official Journal of the European Communities No L 285/5 COMMISSION REGULATION (EEC) No 2991/91 of 14 October 1991 on the supply of refined rape seed oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; wherieas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 350 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (4 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 285/6 Official Journal of the European Communities 15. 10. 91 ANNEX LOT A 1 . Operation No (') : 1418/90 2. Programme : 1990 3. Recipient (6) : Djibuti 4. Representative of the recipient (2) : MinistÃ ¨re de la santÃ © publique, boÃ ®te postale 1974, Djibouti (tÃ ©l . secrÃ ©tariat ministre : 35 14 91 , conseiller technique : 35 08 43 ; tÃ ©lex : 5871 via prÃ ©sidence de la RÃ ©pu ­ blique 5. Place or country of destination : Djibuti 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IILA.l.a) 8 . Total quantity : 100 tonnes 9. Number of lots : one 10. Packaging and marking f): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2.2, III . A. 2.3 and IIIA3)  five-litre plastic drums  without cardboard cross-pieces  markings in French 11 . Method of mobilization of product : Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Djibuti 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 11 .  10 . 12. 1991 18. Deadline for the supply : 31 . 12. 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders : 12 noon on 29. 10. 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 11 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 11  17. 12. 12. 1991 (c) deadline for the supply : 7. 1 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 11 . 1991 (b) period for making the goods available at the port of shipment 4  24. 12. 1991 (c) deadline for the supply : 14. 1 . 1992 22. Amount of tendering security : ECU 15 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/46 200 rue de la Loi B- 1 049 Bruxelles ; (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (5) :  15. 10 . 91 Official Journal of the European Communities No L 285/7 LOT B 1 . Operation No : 1441 /90 (') 2. Programme : 1989 3. Recipient (*) : Pakistan 4. Representative of the recipient (2) : Dr M. N. A. Ansari, Assistant Project Director, WFPK, Ministry of Health, Special Education and Social Welfare, Block 47, Pakistan Secretariat, Karachi 5. Place or country of destination : Pakistan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA.l.a) 8 . Total quantity : 250 tonnes 9. Number of lots : one 10. Packaging and marking Q : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2., IIIA.2.3, IIIA.3)  five-litre plastic drums  without cardboard cross-pieces  markings in English 11 . Method of mobilization : Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Ministry of Food and Agriculture godown, Karachi port, Pakistan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 11 .  20. 12. 1991 18 . Deadline for the supply : 31 . 1 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 29. 10 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 11 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 11  27. 12. 1991 (c) deadline for the supply : 7. 2. 1992 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 11 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4. 12. 1991  4. 1 . 1992 (c) deadline for the supply : 14. 2. 1992 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 1 25. Refund payable on request by the successful tenderer (5) :  No L 285/8 Official Journal of the European Communities 15. 10 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate shall give the caesium-134 and -137. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (s) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (s) The successful tenderer is to contact the recipients as soon as possible to establish which consignment documents are required and how they are to be distributed. f) Shipment to take place in 20-foot containers. The free holding period for containers must be at least 15 days.